Citation Nr: 0206977	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  95-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a "nervous condition."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
by the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, claimed as a "nervous condition."  The 
claim was remanded to the RO in November 1998, in June 1999, 
and in July 2000.  The claim again returns to the Board 
following further development.  

A preliminary review of the veteran's claims file reveals 
that on several occasions in the past, the veteran had 
requested a hearing before a Member of the Board at the RO 
(Travel Board hearing).  The veteran was scheduled to appear 
at a hearing in April 1999, but he failed to report to that 
hearing.  According to a BVA Remand dated in June 1999, it 
was unclear whether the veteran actually received notice of 
that April 1999 hearing.  Consequently, the Board sought 
clarification from the veteran as to whether he still wished 
to have a hearing.  In November 1999, the veteran submitted a 
statement indicating that he wished to have his hearing 
rescheduled.  By VA letter dated in May 2000, the veteran was 
notified of the time, date, and location of a hearing, 
scheduled in June 2000.  That letter was sent to the 
veteran's address of record and was not returned as 
undeliverable, but the veteran failed to report to the 
scheduled hearing.  The veteran offered no explanation and 
did not request another hearing.  In a July 2000 decision 
which, in pertinent part, remanded the claim which now 
returns to the Board on appeal, the Board notified the 
veteran that his appeal would proceed as if the request for a 
hearing before the Board had been withdrawn.  38 C.F.R. § 
20.704(d) (2001).  The veteran has not disagreed with this 
analysis, and the Board will again proceed as if the hearing 
request were withdrawn.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
all duties to assist or notify the veteran have been met.

2.  During active service, the veteran was seen once for a 
psychiatric evaluation, which revealed an adjustment disorder 
and a personality disorder.

3.  There is no post-service diagnosis of an adjustment 
disorder.

4.  A personality disorder is defined by VA regulation as a 
congenital defect for which service connection cannot be 
granted.

5.  The evidence does not show that the veteran currently has 
a psychiatric disorder that is causally related to an 
incident of his active service, nor is there evidence of a 
current psychosis, which was manifest during service or the 
first post-service year.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include an adjustment 
disorder, was not incurred in or aggravated by active 
service, nor may a psychiatric disorder be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder, claimed as a "nervous condition," and his claim for 
service connection for a psychiatric disorder has been 
characterized as including a claim for an adjustment 
disorder.  In substance, he contends that he currently has a 
psychiatric disability which was incurred in service or first 
manifested in service.  

In the interest of clarity, the Board will initially review 
the law, VA regulations and other authority which may be 
relevant to this claim; then briefly describe the factual 
background of this case; and, finally, proceed to analyze the 
claim and render a decision.

I.  Relevant laws and regulations

A.  Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  For certain chronic disorders, including a 
psychosis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c), 
4.9 (2001); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  By 
VA regulation, a personality disorder is defined as a 
congenital defect for which service connection may not be 
granted.  38 C.F.R. § 3.303(c).

A veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
but satisfactory evidence may be distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, such as 
through medical diagnosis, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

B.  Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record.  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review by the courts.  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejection of any material evidence favorable 
to the veteran.  The Board must provide adequate reasons for 
its evaluation of the credibility and weight of all relevant 
medical evidence.  Allday v. Brown, 7 Vet. App. 517, 527-8 
(1995) (citations omitted).
  
C.  Initial matter - duty to notify/assist claimant

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), was enacted.  
This new law redefines the obligations of VA with respect to 
notice and duty to assist.  Regulations implementing the VCAA 
have been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is applicable to this case, which remained pending and 
was not finalized by the time of enactment of the VCAA.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the implementing regulations to the VCAA are 
also applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration, although initial 
adjudication of the claim was conducted without the guidance 
of the provisions enacted thereafter.  

Initially, in April 1995, the veteran's claim was denied 
under the now-obsolete well-grounded standard.  However, 
after enactment of the VCAA, the RO advised the veteran, in 
November 2000, and in February 2002, of the status of his 
evidence, and, in November 2001, readjudicated the claim on 
the merits and issued a Supplemental Statement of the Case 
(SSOC) reflecting compliance with the VCAA.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The record reflects that the veteran was advised as to which 
evidence the RO would request on his behalf.  

After reviewing the appellate record, the Board finds that 
the record reflects that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In particular, the August 1995 Statement of 
the Case (SOC) and the April 1998 and November 2001 SSOCs 
served that purpose.

In addition, VA made reasonable, and in fact, numerous 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In particular, the 
veteran was advised of the types of evidence which might 
substantiate his claim, in Board remands issued in November 
1998, in June 1999, and in July 2000, in addition to the 
communications from the RO to the veteran.  Records 
identified by the veteran as relevant were requested in 
August 1997, July 1999, September 1999, October 1999, August 
2000, September 2000, October 2000, and November 2000, and 
the veteran was provided with a very specific letter in 
November 2000 asking him to assist in identifying providers 
of the referenced treatment.  In August 2001, current VA 
records were obtained.

The veteran was also advised, in these three Board remands, 
as well as in communications from the RO, of the opportunity 
to present written evidence and argument and testimony at a 
hearing in support of his claim.  In particular, the Board 
notes that the July 2000 Remand directed the RO to ask the 
veteran to identify all VA providers of care for his 
psychiatric disability since 1994, and to obtain the 
identified records, review the evidence, and issue an SSOC.  
The RO contacted the veteran, by letter dated in August 2000, 
the veteran returned a list of providers in that same month.  
In January 2001 the veteran was notified of the records 
requested and the status of each request.  The evidence 
obtained was so voluminous an additional claims file was 
created.  An SSOC addressing the additional evidence and the 
VCAA was issued in November 2001.  Thus, the veteran has had 
the benefits of all actions directed by the Remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

He has presented numerous written contentions for the record, 
and his representative has submitted argument on his behalf 
as well.  Additionally, there are medical opinions of record 
as to the etiology and onsets of his psychiatric disorders.  
The Board notes that the veteran has not been afforded a VA 
examination in connection with this appeal.  According to the 
VCAA, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001).  An examination or opinion 
is necessary if the evidence of record includes competent 
medical evidence that the claimant has a current disability, 
and indicates that the disability or symptoms may be 
associated with the claimant's active service, but the record 
does not contain sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West Supp. 
2001).  In the present case, the Board finds that there is 
sufficient medical evidence of record to make a decision in 
this case, and the Board does not find that a medical 
examination or opinion is necessary.  In that regard, while 
the record contains adequate evidence of a current 
psychiatric disorder, variously diagnosed, there is no 
medical evidence of record suggesting a causal relationship 
between any currently diagnosed disorder to an incident of 
the veteran's active service.  In fact, as discussed in 
greater detail in the decision below, the record is silent 
for any evidence of a psychiatric disorder for many years 
following service separation.  Moreover, although the veteran 
was not afforded a VA examination, there is sufficient 
evidence of record with which the Board may make an informed 
decision.  The record contains private medical evidence in 
addition to VA inpatient and outpatient treatment records 
dated from September 1994 to July 2001, and includes medical 
opinions as to the appropriate diagnosis and as to the 
etiology of his disorders.  Finally, the veteran has been 
afforded ample opportunity to present testimony on his 
behalf, although, as noted in the Introduction to this 
decision, he did not appear at scheduled hearings.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.   
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

II.  Factual background

A.  Service medical records

At the time of an August 1979 examination for enlistment, the 
veteran denied any physical or mental illness.  No history of 
any mental illness or symptoms or treatment was disclosed by 
the veteran, and no notation regarding any psychiatric 
diagnosis or symptomatology was noted in the history prepared 
by the physician.  In August 1981, the veteran was referred 
for psychiatric evaluation because he was crying and 
expressing thoughts of suicide and of injury to others.  The 
assigned diagnosis was adjustment disorder with mixed 
emotions.  A schizotypal personality disorder was also 
questioned.  The examiner noted that the veteran had previous 
suicidal gestures at ages 14 and 16, following his brother's 
death in a car accident.  The service medical records 
thereafter are devoid of any notations that the veteran 
received mental health treatment, additional assessment, or 
had further complaints of depression.  There is no record of 
separation examination associated with the claims file.  The 
veteran left military service in January 1983. 


B.  Post-service evidence

Private clinical records dated in May 1989 reflect that the 
veteran was treated in connection with injuries received in 
an automobile accident.  These records are devoid of any 
notation of treatment of or diagnosis of a psychiatric 
disorder. 

In September 1994, the veteran filed a claim for service 
connection for "nerves."

The report of a September 1994 VA hospitalization reflects 
that the veteran was admitted for treatment of cocaine 
dependence, cannabis dependence, alcohol dependence, and 
organic hallucinosis secondary to use of crack cocaine and 
alcohol.  In addition, a borderline personality disorder was 
suspected.  The veteran had a "huge" scar on his forehead, 
which he related to head trauma sustained at age four.  He 
reported a history of hearing voices telling him what to do.  
Computed tomography (CT) examination of the head was normal.  
Neuropsychological testing failed to disclose any evidence of 
schizophrenia, but did disclose symptomatolgy of borderline 
personality disorder.  

A July 1995 psychiatric evaluation note reflects that the 
veteran was normally groomed.  His affect was normothymic.  
He was coherent and goal directed, but his insight was 
limited.  The assessment was alcohol dependence, cocaine 
dependence and narcissistic personality disorder with 
borderline traits.  The veteran refused admission.

In his August 1995 substantive appeal, the veteran stated he 
tried to commit suicide while in service because of the 
effects of drugs.  He stated that he was seen for psychiatric 
treatment once during service and had psychiatric treatment 
again "a little while" after service.  The record reflects 
that a special search for 1981 clinical records of Camp 
Casey, Korea, where the veteran alleged that his psychiatric 
treatment took place, was requested, but no additional 
records were located.  

Outpatient VA clinical records reflect that the veteran 
sought assessment in September 1996.  At that time he 
complained of depression, suicidal and homicidal thoughts, 
and hallucinations.  He reported that he had been 
incarcerated from 1984 to 1987 and from 1991 to 1992.  The 
veteran stated that he began hearing voices about one year 
following the death of his brother when he was a 13 or 14.  
The veteran also described frequent use of alcohol and drugs 
throughout his adult life.  The examiner assigned these 
diagnoses:  alcohol and cocaine dependence, and, psychosis, 
not otherwise specified (NOS).  The examiner expressed an 
opinion that, given the veteran's description of onset of 
psychiatric symptoms before drug use and continued symptoms 
during periods of sobriety, such as incarcerations, the 
veteran's symptoms were not solely a drug-induced 
hallucinosis, unless the reported history was inaccurate.  
Additional VA psychiatric treatment was scheduled for the 
veteran, but he did not return for that treatment.

VA clinical records dated in May 1997 reference the veteran's 
history of alcohol and cocaine dependence and his continued 
substance dependence and psychosocial stressors.

By statements submitted in April 1999 and in September 1999, 
the veteran provided additional contentions regarding a 
psychiatric disorder, and identified additional providers of 
psychiatric treatment since service.  

The summary of a private hospitalization in November 1999 
reflects that the veteran reported that he was thinking of 
killing himself by taking an overdose of Xanax, and he 
reported homicidal ideation toward his spouse.  The primary 
diagnosis assigned was mood disorder, NOS, with secondary and 
tertiary diagnoses of drugs-induced mood disorder and 
polysubstance abuse.  The December 1999 assessment for 
outpatient services following this hospitalization reflects 
an additional assigned diagnosis, major depressive disorder, 
recurrent. 

A January 2001 VA outpatient treatment note reflects that the 
veteran had a large, well-healed scar on his forehead.  He 
provided a history of falling and sustaining a laceration to 
the forehead as a child. 

A March 2001 treatment note discloses that the veteran 
"appears depressed due to recent death of a girlfriend and 
becoming homeless."  He reported becoming homeless in 
December 2000 after being laid off from his employment. The 
provider noted that the veteran's history was significant for 
substance abuse with depression, and noted that the veteran 
had attempted suicide as a teenager.  The diagnosis was 
depression with a history of suicide attempts.  April 2001 
treatment notes reflect that the veteran's problems were:  
dependence; alcoholic; and, depressive symptoms.

May 2001 assessment notes reflect that the veteran reported 
increased depression, increased drinking and smoking, and 
poor sleep.  The veteran "self reported" his diagnosis as 
bipolar disorder.  He reported that he first received 
treatment for bipolar disorder in February of 1994.  He 
reported that symptoms began in 1983 with depression.  He 
reported last use of cocaine the day prior to the assessment.  
Mood disorder secondary to substance abuse was the assigned 
diagnosis.  Continuation of psychiatric treatment through 
June 2001 is reflected in VA treatment notes ending in July 
2001.

III.  Analysis

The service medical records reflect that the veteran was 
assessed for symptoms suspicious of a mental health disorder 
on one occasion during service, and the assessment resulted 
in a diagnosis of adjustment disorder.  There is no 
indication that that the symptoms recurred during service.  
The preponderance of the evidence in the service medical 
records, therefore, reflects that the veteran experienced an 
acute and transitory episode of symptoms related to an 
adjustment disorder, but did not manifest any chronic 
psychiatric disorder during service.  

The veteran has alleged that he was treated once for 
psychiatric difficulty in service, and the records of one-
time assessment have been located.  The fact that no 
additional service medical records were located on further 
search by the RO is not prejudicial to the veteran, since the 
relevant records identified by the veteran have been located, 
and no further attempts to locate additional service medical 
records or other types of service records are required.  

The clinical evidence establishes that the veteran has 
current psychiatric disorders, variously diagnosed as 
including major depression, substance abuse, psychosis NOS, 
hallucinosis, and a personality disorder.  The Board notes 
that an adjustment disorder was diagnosed in service, and the 
veteran's claim for service connection for a psychiatric 
disorder has been characterized as encompassing a claim of 
service connection for an adjustment disorder.  However, the 
evidence of record clearly reflects that no provider, private 
or VA, has diagnosed an adjustment disorder at any time since 
the veteran's service.  The diagnosis of that condition in 
service alone is not enough to warrant a grant of service 
connection.  Rather, as noted above, there must be a current 
disability resulting from that condition or injury.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In the absence of a current 
diagnosis of an adjustment disorder, service connection for 
that disorder cannot be granted.

Turning to the post-service evidence, there are no clinical 
records which reflect that the veteran was treated for any 
psychiatric disorder, to include a psychosis, within one year 
following his service discharge.  Thus, there is no evidence 
that any psychiatric disorder which is defined, by statute or 
regulations, as chronic, was manifested after the veteran's 
service within any presumptive period.  Therefore, service 
connection for a psychiatric disorder on a presumptive basis 
is not applicable. 

The Board has also considered whether the veteran manifested 
any psychiatric disorder chronically and continuously since 
service.  The Board notes that the veteran has reported a 
history of drug and alcohol abuse and dependence beginning in 
1983.  Given that the veteran's service discharge was in 
January 1983, the Board has considered whether the veteran 
has asserted a claim for service connection for drug and 
alcohol abuse, noting that, despite the statutory preclusion 
of compensation for primary drug or alcohol abuse, a grant of 
service connection for such disability is not precluded by 
statute.  Such a grant of service connection may be of 
benefit to the veteran, despite the preclusion of monetary 
benefits.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), rehearing en banc denied, 268 F.3d 1340 (2001), Barela 
v. West, 11 Vet. App. 280 (1998).  However, in this case, the 
veteran's claim for service connection was for a "nervous 
condition."  In his August 1995 substantive appeal, the 
veteran stated that he had pain, emotionally, mentally, and 
physically, when he thought of the drugs available in Korea.  
He indicated that this pain led him to attempt suicide while 
in Korea.  In later statements, such as a November 2001 
statement, the veteran indicates that his claim involves his 
"mental state."  It appears to the Board that the veteran is 
seeking service connection for a psychiatric disorder other 
than drug or alcohol abuse, and that he does not consider 
drug or alcohol abuse a "nervous condition."  The veteran's 
claim has not been characterized as including a claim for 
drug or alcohol abuse, and this decision does not, therefore, 
address any potential claim for service connection for drug 
or alcohol abuse.  If the veteran wishes to claim service 
connection for such disorders, he may address a specific 
claim to the agency of original jurisdiction.

The Board notes that psychosis, NOS, has been diagnosed post-
service.  However, when the treating providers have conducted 
neuropsychologic testing, psychosis has been ruled out as a 
diagnosis.  Because the diagnoses based on more specific 
examinations and testing are more persuasive than the 
diagnoses arrived at without such testing, the Board finds 
the evidence that the veteran has a psychosis unpersuasive.  
In view of the finding that there is not a persuasive current 
diagnosis of psychosis, it would be unreasonable for the 
Board to find that the veteran developed a psychosis in 
service or within an applicable presumptive period during 
service.  Similarly, since there is no clinical evidence of 
treatment of a psychosis during the first 10 years following 
the veteran's service discharge, and since the clinical 
evidence reflects that the veteran heard voices before and 
after service, but does not reflect any change in the 
severity of psychosis, it would be unreasonable to find that 
the psychiatric disorder which pre-existed service, however 
diagnosed, was permanently worsened (aggravated) in service.  
The preponderance of the evidence is against a grant of 
service connection for psychosis on any basis.  

Similarly, since there is no clinical or other evidence of 
chronic and continuous symptomatology of a psychiatric 
illness during the first 10 years following the veteran's 
service discharge, service connection on the basis that a 
psychiatric disorder was chronic and continuous following the 
veteran's service discharge is not available.  

The Board has also considered whether the veteran has any 
psychiatric disability which is due to or aggravated by any 
service-connected disability.  See 38 C.F.R. § 3.310.  
However, the veteran has been granted service connection for 
only one disability, laceration scars of the right forearm.  
The veteran does not allege that the right forearm disability 
caused or aggravated any psychiatric disorder, and there is 
no evidence of record which would appear to support such a 
claim.  Further development of a claim for service connection 
on this basis is not warranted.  

The clinical evidence establishes that a veteran has current 
psychiatric disorders including major depression, substance 
abuse, psychosis NOS, hallucinosis, and a personality 
disorder.  However, there is no medical evidence or opinion 
linking any currently-diagnosed disorder to service.  
Regarding the medical diagnsois of halucinosis, there are two 
medical opinions of record as to the etiology of that 
disorder.  One opinion, provided in September 1994, states 
that the veteran has hallucinosis secondary to drug and 
alcohol abuse.  A later opinion, provided in the summary of a 
May 1997 VA hospitalization, reflects that the veteran's 
auditory hallucinations result from head trauma.  

The evidence of reached reflects that the veteran incurred 
head trauma, with a residual scar of the forehead, prior to 
service.  Thus, this opinion, when considered in light of the 
medical evidence of record, is an opinion that the veteran's 
diagnosis of hallucinosis is unrelated to his service and 
that service did not increase (aggravate) such 
symptomatology.  The Board notes that the 1997 opinion 
discusses the possibility that the veteran's auditory 
hallucinations could be a symptoms of schizophrenia, and 
reflects an opinion that this diagnosis was ruled out based 
on the results of psychometric testing.  The Board notes that 
the summary of a September 1994 VA hospitalization reflects 
that the same conclusion was reached during that 
hospitalization, during which psychological testing was also 
administered.  

Since the opinions provided followed a treatment period which 
includes psychological testing, the opinions that the 
veteran's hallucinosis or auditory hallucinations are related 
to head trauma (incurred prior to service) is highly 
persuasive.  The Board notes that opinions that the veteran's 
auditory hallucinations were related to head trauma sustained 
prior to service were reported by more than one provider, and 
were supported by expressed rationale.  As such, those 
opinions are highly persuasive evidence that the veteran's 
hallucinosis and auditory hallucinations existed prior to 
service as a result of head trauma, and do not support a 
claim of entitlement to service connection for that disorder, 
since it was incurred prior to service.  Additionally, these 
opinions reflect a determination that the veteran's symptoms 
have remained much the same over time, including before and 
after active service, establishing that there was to increase 
in the severity of the disorder, i.e., no aggravation of the 
disorder in service.  

Post-service providers have assigned diagnoses of personality 
disorder, variously diagnosed.  However, as noted in the 
discussion of laws and regulations, above, personality 
disorders are not diseases within the meaning of applicable 
legislation for VA disability compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  Thus, service 
connection for the veteran's personality disorder may not be 
granted, even though the possibility of that diagnosis was 
noted in service.  To the extent that the veteran's claim for 
an acquired psychiatric disability was intended to include 
his diagnosed personality disorder, that aspect of his claim 
is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board notes that there are some clinical records which 
reference a diagnosis of bipolar disorder.  However, these 
clinical records reflect that this diagnosis, where noted, is 
based on history provided by the veteran.  A May 2001 VA 
treatment note reflects that the veteran "self reported" his 
diagnosis as bipolar disorder.  That note further reflects 
that the veteran stated he first received treatment for 
bipolar disorder in February 1994.  However, the veteran's 
clinical records from 1994 do not reflect a diagnosis of 
bipolar disorder, nor do VA records thereafter reflect that 
any provider diagnosed bipolar disorder, although treatment 
notes reflect that the veteran sometimes reported bipolar 
disorder.  The preponderance of the probative evidence is 
against a finding that the veteran has a current diagnosis of 
bipolar disorder, and service connection for such disorder 
cannot be granted.

The veteran himself has presented written statements to the 
effect that he believes that he has a psychiatric disorder 
which began during service, possibly as a result of drug use 
in service.  However, as a lay person without medical 
training, the veteran is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The veteran's own assertions concerning that he has a 
psychiatric disorder which began in service are of little 
probative weight, and do not establish entitlement to service 
connection or place the issue in equipoise.  As the 
preponderance of the competent and probative evidence of 
record is against the claim, the statutory provision 
regarding application of reasonable doubt to warrant a 
finding favorable to a claimant cannot be applied in this 
case.  See 38 U.S.C.A. § 5107(b).  

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to a psychiatric disorder, 
claimed as a "nervous condition," since the psychiatric 
disorder diagnosed in service has not resulted in a current 
disability, and the evidence of record is against a finding 
that any currently-diagnosed disorder was incurred or 
aggravated in service.  There is no objective medical 
evidence of any psychiatric disorder which may be presumed 
service-connected when manifested in an applicable 
presumptive period.  There is no evidence that the veteran 
manifested a psychiatric disorder chronically and 
continuously after service, with the exception of alcohol and 
drug abuse; as noted above, it does not appear that the 
veteran has sought service connection for either of those 
disorders.  For the reasons and bases expressed above, 
therefore, service connection for a psychiatric disorder, 
claimed as a "nervous condition," is denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as a "nervous condition," to include an adjustment 
disorder, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

